            Case 1:17-cr-00479-LGS Document 68 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     17 Cr. 479 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 CARLOS RONDAN MORENO,                                        :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a sentencing hearing is currently scheduled for November 16, 2020.

        WHEREAS Defendant Carlos Rondan Moreno filed a written waiver of his physical

appearance for this proceeding and consented to appearing via videoconference or telephone.

(Dkt. No. 65)

        WHEREAS Defendant Carlos Rondan Moreno is currently housed at the Metropolitan

Detention Center – Brooklyn and can only be produced on Tuesdays and Thursdays for

video/telephone conferences. It is hereby,

        ORDERED that the sentencing hearing currently scheduled for November 16, 2020 is

adjourned to November 24, 2020 at 9:00 a.m. and will be conducted via videoconference. This

hearing may be rescheduled for 9:00 a.m. based on production availability. Counsel for the

Government and for Mr. Moreno are directed to appear and will be provided with call-in

instructions via email. MDC Brooklyn is directed to produce Mr. Moreno for the sentencing.



Dated: November 9, 2020
       New York, New York
